Case 5:17-cv-00179-JPB-JPM Document 220-2 Filed 06/24/21 Page 1 of 2 PageID #: 2654




                  EXHIBIT B
      Case 5:17-cv-00179-JPB-JPM Document 220-2 Filed 06/24/21 Page 2 of 2 PageID #: 2655


Manuel J. Rios, Jr.

From:                           Steinmetz, Kyle J. <KSteinmetz@mayerbrown.com>
Sent:                           Monday, April 26, 2021 6:36 PM
To:                             Katherine E. Charonko; John W. Barrett; Manuel J. Rios, Jr.; Germann, Hans;
                                Parasharami, Archis A.; Jones, Daniel E.; 'dwaltz@jacksonkelly.com';
                                'sarah.a.phipps@jacksonkelly.com'
Cc:                             Benjamin J. Hogan; William S. Flynn; 'Anthony Paronich'; Ted Broderick; Matthew
                                McCue
Subject:                        RE: Diana Mey, et al v. DirecTV - Case No. 5:17-CV-00179-JPB
Attachments:                    Haley_CullReport.xlsx; Shapiro_CullReport.xlsx; Henschel_CullReport.xlsx



CAUTION: External Email

Kate:

The hit counts for the terms in Mey are attached. As before, this information has not been filtered for duplicates
(including documents which hit on multiple terms), or reviewed for privilege or responsiveness. We look
forward to discussing with you.

Regards

Kyle


Kyle J. Steinmetz
Associate
Mayer Brown LLP
71 S. Wacker Drive
Chicago IL, 60606
T +1 312 701 8547 | M 1 312 543 9756
mayerbrown.com



From: Katherine E. Charonko <kcharonko@baileyglasser.com>
Sent: Friday, April 23, 2021 2:01 PM
To: Steinmetz, Kyle J. <KSteinmetz@mayerbrown.com>; John W. Barrett <JBarrett@baileyglasser.com>;
Manuel J. Rios, Jr. <mrios@baileyglasser.com>; Germann, Hans <HGermann@mayerbrown.com>;
Parasharami, Archis A. <AParasharami@mayerbrown.com>; Jones, Daniel E. <DJones@mayerbrown.com>;
'dwaltz@jacksonkelly.com' <dwaltz@jacksonkelly.com>; 'sarah.a.phipps@jacksonkelly.com'
<sarah.a.phipps@jacksonkelly.com>
Cc: Benjamin J. Hogan <bhogan@baileyglasser.com>; William S. Flynn <wflynn@baileyglasser.com>;
'Anthony Paronich' <anthony@paronichlaw.com>; Ted Broderick <Ted@broderick-law.com>; Matthew
McCue <mmccue@massattorneys.net>
Subject: RE: Diana Mey, et al v. DirecTV - Case No. 5:17-CV-00179-JPB


**EXTERNAL SENDER**
                                                         1
